 

Doc1_slide000.gif [rely20171231ex1060103e6001.gif]

Real Alloy KEIP Outline 0 Confidential Exhibit 10.60

 







--------------------------------------------------------------------------------

 



 

Doc1_slide001.gif [rely20171231ex1060103e6002.gif]

KEIP 1 Confidential Real Alloy KEIP Outline Term Description Amount 8 Key
Executives; maximum base of $1.3 million ($1.2 million plus unspent KERP up to
$1.3 million plus up to $433k to the extent goals are exceeded). Timing Payment
upon consummation of a sale; provided, however, that 25% of the EBITDA bonus/ASB
Bonus in excess of the 100% benchmark KEIP Bonus amounts, if earned, would be
payable upon consummation of a chapter 11 plan. For the avoidance of doubt, KEIP
Participants are not required to remain with the Company through plan
consummation. Other Conditions If participant resigns or is terminated for
cause, the bonus will be forfeited. Participation in the program requires the
executive to waive any claims Base Bonus Equates to each participant’s
designated USD bonus amount, based on their targeted percentage (percent of
annual salary) – to be filed under seal Base Bonus Factor KEIP bonuses to be
based on each participants “Base Bonus Factor”, equal to each participant’s base
bonus divided by the aggregate of all Base Bonuses (to be filed under seal)
Achieved Bonus Total Achieved Bonus for all participants would be based on three
separate bonuses: Asset Sale = (a) Total Target Bonus (in dollars, all
participants) x (b) Asset Percentage x (c) 33.33% DIP Budget = (a) Total Target
Bonus (in dollars, all participants) x (b) DIP Budget Percentage x (c) 33.33%
EBITDA Achievement = (a) Total Target Bonus (in dollars, all participants) x (b)
EBITDA Achievement x (c) 33.33% Bonus Scale Bonuses are determined using a
sliding scale: Asset Sale: Based on Gross Proceeds (defined on following page)
received; percentages range from 0% to 150% DIP Budget: Net cash flow (excluding
professional fees and other specified items) to budget; (i) Under 95% - 0%, (ii)
95% and Higher – 100% EBITDA Achievement: Percentage of EBITDA achieved;
percentages range from 0% to 150% KEIP Term Shall be in effect up to the time of
an asset sale. Asset sale includes a sale of substantially all of its assets or
a change of control transaction (including a credit bid by the senior secured
notes)

 







--------------------------------------------------------------------------------

 



 

Doc1_slide002.gif [rely20171231ex1060103e6003.gif]

Asset Sale Bonus - sliding scale tied to Sale Price. Sale price defined as the
sum of (a) Purchase Price (proceeds of any sale available for distribution by
the debtors to holders of claims of any type or priority against their estates,
excluding any payments by the debtors of any claims pursuant to any transaction
documents with the purchaser), (b) $20 million and (c) assumed 503(b)(9) claims,
net of any setoff and any reasonable estimates of chapter 5 avoidance actions
against the 503(b)(9) claims (provided, however, that such netting shall not
occur to the extent chapter 5 avoidance actions or claims giving rise to setoff
against such holder of assumed 503(b)(9) claims are acquired by the purchaser).
Actual KEIP payment will be based on a straight-line interpolation of the
thresholds for any proceeds amount between thresholds. For example, between $330
million and $340 million, each additional $1.0 million in proceeds would result
in a 1.5% increase in the bonus percentage. Between $340 million and $350
million, each additional $1.0 million would result in a 0.5% increase 2
Confidential KEIP Real Alloy KEIP Outline Note: Assumes $1.3 million is
available for the base KEIP amount DIP Budget Bonus - based on Net Cash Flow
(excluding professional fees, 503(b)(9) payments and any payments authorized
under the Critical Vendor Order) threshold compared to the original DIP Budget
delivered November 15, 2017. Net Cash Flow less than 95% of budget results in a
KEIP bonus percentage of 0% while Net Cash Flow above the 95% threshold results
in a percentage bonus of 100% EBITDA Achievement Bonus - determined on a sliding
scale tied to EBITDA generated through the consummation of a sale based on the
monthly budget for 2018 dated 12/20/17. EBITDA amounting to less than 90% of
forecast results in a KEIP bonus percentage of 0%. Actual EBITDA exceeding 110%
of forecast will result in a KEIP bonus percentage of 150% KEIP - Asset Sale
Bonus Sale Price ($mm) Percentage of KEIP Bonus KEIP Proceeds Gross Sale Price /
LTM EBITDA $300 & Under 0% - $ 5.5x $310 50% 216,667 $ 5.7x $320 65% 281,667 $
5.8x $330 80% 346,667 $ 6.0x $340 95% 411,667 $ 6.2x $350 100% 433,333 $ 6.4x
$375 105% 455,000 $ 6.8x $400 110% 476,667 $ 7.3x $425 125% 541,667 $ 7.8x $450
150% 650,000 $ 8.2x KEIP - Net Cash Flow Net Cash Flow to Budget Percentage of
KEIP Bonus KEIP Proceeds Under 95% 0% - $ 95% and Higher 100% 433,333 $ KEIP -
EBITDA Achievement Percentage of EBITDA Achieved Percentage of KEIP Bonus KEIP
Proceeds Less than 90% 0% - $ 90% - 100% 100% 433,333 $ Above 100% - 110% 110%
476,667 $ Above 110% 150% 650,000 $

 



--------------------------------------------------------------------------------